 



Exhibit 10.1
July 6, 2006
Mr. Julian C. Day
c/o Jed W. Brickner, Esq.
Latham & Watkins LLP
885 Third Avenue, Suite 1000
New York, NY 10022-4834
Dear Julian:
     Based on our meetings, as well as your meetings with other members of the
Board of Directors of RadioShack Corporation (“RadioShack” or the “Company”), it
is my pleasure to extend an offer of employment with RadioShack, commencing on
July 6, 2006 (the “Effective Date”), as its Chief Executive Officer and Chairman
of the Board of Directors of the Company (the “Board”), reporting to the Board.
We are confident that your combination of talent, strategic knowhow, operating
skills, breadth of experience and personal commitment will make the difference
we are seeking to lead RadioShack into the future and that you will be a
tremendous addition to the RadioShack team. The specifics of this employment
offer are set forth below. References to “the Executive” refer to you.

     
Base Salary
  Your annual base salary will be $1,000,000, payable in accordance with the
Company’s customary payroll practices.
 
   
Annual Bonus
  Your annual target bonus opportunity under the Company’s annual incentive
bonus plan will be equal to 100% of your then-current base salary, and can earn
up to a maximum bonus equal to 200% of your then-current base salary. However,
your bonus for 2006 will not be less than your target award amount, prorated for
the period of time in 2006 during that you are employed by the Company.
 
   
Stock Options
  On the Effective Date, the Company will grant certain stock options to you,
described on Attachment A hereto (the “Options”), the forms of which have been
separately provided to you. Commencing in 2007, you will be eligible for further
equity grants as the Board or the Management Development and Compensation
Committee determines in its sole discretion.
 
   
Benefits, Perquisites
  You will be eligible to participate in all benefit plans, and to receive all
perquisites, which the Company provides to its senior executives, in accordance
with the terms thereof; provided that you will not be eligible to participate in
the Company Officers’ Supplemental Executive Retirement Plan. You will be
entitled to annual paid vacation in accordance with the Company’s policy
applicable to senior executives, but in no event less than 4 weeks per calendar
year (as prorated for partial years). You will be entitled to relocation
benefits in accordance with the Company’s relocation program applicable to
senior executives. In addition, the Company shall pay or reimburse you for
commuting expenses incurred by you during the 24 month-period commencing on the
Effective Date for travel between your homes in Massachusetts or Montana on the
one hand and the Company headquarters or such other places as you are required
to travel on Company business on the other hand.

 



--------------------------------------------------------------------------------



 



Mr. Julian C. Day
c/o Jed W. Brickner, Esq.
July 6, 2006
Page 2

     
Separation
  You will eligible to participate in the Officers’ Severance Program, Benefits
Schedule I (CEO), which will include the obligation to enter into a complete
release of all claims against the Company as a condition of any severance
benefits thereunder, in which case, the Company will provide a release of claims
against you; provided, the terms “Cause” and “Good Reason” under your
participation in the Officers’ Severance Program will have the respective
meanings set forth on Attachment B hereto. The terms of Attachment A will govern
the treatment of the Options upon a termination of your employment. Your
entitlement to severance benefits also will be subject to your compliance with
post-termination covenants provided under the Agreement on Nonsolicitation,
Confidentiality, Noncompetition and Intellectual Property (“Covenants”), which
has been separately provided to you.
 
    Termination Protection Agreement
 
   
 
  You will be eligible to enter into a Termination Protection Agreement based on
the Company’s standard such form of Agreement for Corporate Executives;
provided, the terms of Attachment A will govern the treatment of the Options
upon a Change in Control and a termination of your employment on or after a
Change in Control.
 
   
Indemnification
  The Company will enter into its standard form of senior executive
indemnification agreement, addressing indemnification rights and directors and
officers liability insurance.
 
   
Restrictive Covenants
  Upon commencement of employment, you will be required to enter into the
Covenants, providing confidentiality, nonsolicitation, noncompetition
restrictions and agreements governing the development and assignment of
intellectual property rights.
 
   
Arbitration
  Any controversy or claim arising out of or relating to this letter or the
breach of this letter that cannot be resolved by you and the Company shall be
submitted to arbitration in Fort Worth, Texas in accordance with the commercial
dispute rules and procedures of the American Arbitration Association, which
arbitration shall be a binding and conclusive settlement of any such claims or
disputes; provided that the Company shall be entitled to a temporary injunction
for any breach by you of the Covenants, which is the subject of an arbitration,
for the duration of any arbitration proceeding. You will be responsible for the
first $50,000 that you incur in attorneys fees, litigation or arbitration costs,
and any other reasonable expenses in connection with such proceeding
(“Arbitration Costs”). The Company thereafter will advance to you any
Arbitration Costs in excess of $50,000. In the event that any claim brought by
you is determined by the applicable arbitrator to be frivolous, you will
reimburse the Company for all Arbitration Costs advanced to you in connection
with such claim.
 
   
Miscellaneous
  The parties will cooperate to coordinate the terms of your employment to the
minimum extent necessary to satisfy Section 409A of the Internal Revenue Code.
This letter and any dispute hereunder shall be construed, interpreted and
governed in accordance with the laws of the State of Texas without reference to

 



--------------------------------------------------------------------------------



 



Mr. Julian C. Day
c/o Jed W. Brickner, Esq.
July 6, 2006
Page 3

     
 
  rules relating to conflicts of law. Your employment with the Company will at
all times be at-will. Subject to the terms of this letter (including, without
limitation, relating to benefits under the Officers’ Severance Program or the
Termination Protection Agreement), nothing herein will confer upon you any right
to continue in the employment of the Company for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Company or
you to terminate your employment at any time and for any reason, with or without
Cause.
 
   
Legal Fees.
  The Company shall pay or reimburse you for all attorneys’ fees, costs, and any
other reasonable expenses incurred by you in connection with the negotiation of
this letter, the Covenants and the Options.

     This offer of employment may be executed in one or more counterparts, each
of which will be deemed an original, but all of which will constitute one and
the same instrument.
     This is a very exciting time to join RadioShack Corporation. This offer has
been approved by the Board and will remain open for your acceptance until
11:00 p.m. (C.D.T.), July 6, 2006.
     If the foregoing terms and conditions are acceptable and agreed to by you,
please sign this letter where indicated below and return one executed copy to
me.
     Welcome to RadioShack Corporation!

                  RadioShack Corporation    
 
           
 
  By:   /s/ Thomas G. Plaskett    
 
                  Name: Thomas G. Plaskett           Title: Presiding Director  
 

Accepted and Agreed:

     
/s/ Julian C. Day
   
 
Julian C. Day
   

 



--------------------------------------------------------------------------------



 



Mr. Julian C. Day
c/o Jed W. Brickner, Esq.
July 6, 2006
Page 4
ATTACHMENT A
Sign-On Options
     As of the Effective Date, the Company will grant to you the following
Options on the terms and conditions set forth below:
     (1) An option (“Option #1”), granted pursuant to the Company’s 1999
Incentive Stock Plan, as amended, to purchase 500,000 shares of the Company’s
common stock (“Common Stock”), vesting and becoming exercisable as to 125,000
shares on each of the first 4 anniversaries of the Effective Date, provided that
you are continuously employed by the Company on such vesting date for such
installment to so vest and become exercisable.
     (2) An option (“Option #2”), granted pursuant to the Company’s 2001
Incentive Stock Plan, as amended (the “2001 Plan”), to purchase 500,000 shares
of Common Stock, vesting and becoming exercisable as to 125,000 shares on each
of the first 4 anniversaries of the Effective Date, provided that you are
continuously employed by the Company on such vesting date for such installment
to so vest and become exercisable.
     (3) An option (“Option #3”), granted pursuant to the Company’s 1997
Incentive Stock Plan, as amended, to purchase 500,000 shares of Common Stock,
vesting and becoming exercisable as to 125,000 shares on each of the first 4
anniversaries of the Effective Date, provided that you are continuously employed
by the Company on such vesting date for such installment to so vest and become
exercisable.
     (4) An option (“Option #4”) to purchase 500,000 shares of Common Stock,
granted as an inducement grant not pursuant to any of the Company’s stock
incentive plans, which will be registered via form S-8 and listed in accordance
with the rules of the New York Stock Exchange (the “NYSE”). The option will vest
and become exercisable as to 125,000 shares on each of the first 4 anniversaries
of the Effective Date, provided that you are continuously employed by the
Company on such vesting date for such installment to so vest and become
exercisable (Option #1, Option #2, Option #3 and Option #4 are sometimes
referred to as the “Time Options”).
     (5) An option (the “Performance Option”) to purchase 2,000,000 shares of
Common Stock, granted as an inducement grant not pursuant to any of the
Company’s stock incentive plans, which will be registered via form S-8 and
listed in accordance with the rules of the NYSE. The Performance Option will
vest as to 600,000 shares on each of the first and second anniversaries of the
Effective Date and as to 400,000 shares on each of the third and fourth
anniversaries of the Effective Date, provided that you are continuously employed
by the Company on such vesting date for such installment to so vest (such
aggregate vested amount applicable on each such anniversary being the
“Time-Vested Amount”); provided further, that the Time-Vested Amount of such
option shall not become exercisable except as follows:
          (i) Upon the attainment of a closing share price of Common Stock of
$20 for 15 consecutive trading days at any time during the option term, the
lesser of (A) the Time-Vested Amount and (B) a total of 666,667 options
constituting the Performance Option, shall then become exercisable;
          (ii) Upon the attainment of a closing share price of Common Stock of
$25 for 15 consecutive trading days at any time during the option term, the
lesser of (A) the Time-Vested

 



--------------------------------------------------------------------------------



 



Mr. Julian C. Day
c/o Jed W. Brickner, Esq.
July 6, 2006
Page 5
Amount and (B) a total of 1,333,333 options constituting the Performance Option,
shall then become exercisable; and
          (iii) Upon the attainment of a closing share price of Common Stock of
$30 for 15 consecutive trading days at any time during the option term, the
lesser of (A) the Time-Vested Amount and (B) a total of 2,000,000 options
constituting the Performance Option, shall then become exercisable.
          The conditions provided under Paragraphs 5(i), 5(ii) and 5(iii) are
referred to herein as the “Performance Vesting Requirement.”
     (6) All of the Time Options and the Performance Option will (i) have an
exercise price equal to the fair market value of a share of Common Stock on the
Effective Date (determined in accordance with the applicable incentive stock
plan of the Company), (ii) have a term of 7 years, and (iii) be granted pursuant
to and, to the extent not contrary to the terms of this letter, will be subject
to all of the terms and conditions imposed upon awards granted under the
applicable incentive stock plan of the Company; provided, Option #4 and the
Performance Option will be subject to all of the terms and conditions imposed
upon awards granted under the 2001 Plan, to the extent not inconsistent with the
terms of this letter agreement, as if granted under such Plan.
     (7) If your employment is involuntarily terminated by the Company without
Cause (and other than due to your Disability) or is voluntarily terminated by
you for Good Reason:
          (i) (A) If such termination occurs on or before the first anniversary
of the Effective Date, (x) 50% of the Time Options will become vested and
exercisable and (y) the Time-Vested Amount under the Performance Option will be
1,000,000 shares; and (B) if such termination occurs after the first anniversary
of the Effective Date, (x) 100% of the Time Options will become vested and
exercisable and (y) the Time-Vested Amount under the Performance Option will be
2,000,000 shares;
          (ii) Time Options which had not become vested and exercisable, and the
portion of the Performance Option not constituting a Time-Vested Amount, on or
prior to the date of such termination in accordance with Paragraph 7(i)(A) will
be immediately forfeited and cancelled on the date of termination;
          (iii) The Performance Option will be vested and exercisable only to
the extent of the attainment of the Performance Vesting Requirement, under
Paragraph 5, through the last day of the post-termination exercise period under
Paragraph 7(iv), below, subject to the following modifications of Paragraph 5:
          (A) If the $20 Performance Vesting Requirement under Paragraph 5(i)
had not been attained on or prior to the date of termination, no portion of the
Performance Option will be exercisable and the entire Performance Option will be
forfeited upon the date of termination of employment;
          (B) If the $20 Performance Vesting Requirement under Paragraph 5(i)
had been attained on or prior to the date of termination, the Performance Option
will be vested and exercisable based on the attainment of the Performance
Vesting Requirement, under Paragraph 5, through the last day of the
post-termination exercise period under Paragraph 7(iv) (or Paragraph 8(iii) as
applies pursuant to Paragraph 8(ii)), below; provided: The number of option
shares that are vested and exercisable from time to time during the
post-termination exercise period will be equal to the lesser of (x) the Time
Vested Amount under Paragraph

 



--------------------------------------------------------------------------------



 



Mr. Julian C. Day
c/o Jed W. Brickner, Esq.
July 6, 2006
Page 6
7(i)(A)(y) or 7(i)(B)(Y), as applies, as of the date of employment termination
and (y) the sum of (I) 666,667 option shares plus (II) 133,333.33 option shares
for each $1.00 (or, for any amount less than $1.00, such lesser number of option
shares as equals the product of 133,333.33 multiplied by the fraction the
numerator of which is such fractional dollar amount and the denominator of which
is $1.00) by which the highest Common Stock closing share price attained for 15
consecutive days through the date of option exercise exceeds $20, up to a
maximum of 2,000,000 vested and exercisable Performance Option shares. No
further performance vesting or exercisability will apply to any portion of the
Performance Option following the exercise of that portion; and
          (iv) The Time Options will be exercisable to the extent vested under
Paragraph 7(i) and not forfeited under Paragraph 7(ii), above, and the
Performance Option will be exercisable to the extent vested under
Paragraph 7(i), not forfeited under Paragraph 7(ii) and to the extent of
attainment of the Performance Vesting Requirement under Paragraph 7(iii), above,
for: (A) one year following a date of termination occurring on or prior to the
earlier of (I) the second anniversary of the Effective Date and (II) the date on
which you attained age 55, and (B) three years following a date of termination
occurring after the earlier of the foregoing events under (A)(I) and (A)(II).
     (8) If your employment terminates due to your death or Disability:
          (i) The Time Options will become vested and exercisable in accordance
with Paragraph 7(i) or forfeited in accordance with Paragraph 7(ii);
          (ii) The Performance Option will become vested in a Time-Vested Amount
in accordance with Paragraph 7(i) or forfeited in accordance with
Paragraph 7(ii), and vested and exercisable, or forfeited, in accordance with
Paragraph 7(iii), above; and
          (iii) All such Options which become vested and exercisable under
Paragraphs 8(i) and 8(ii) will be exercisable for three years following the date
of termination.
          (iv) Time Options which had not become vested and exercisable on or
prior to the date of such termination in accordance with Paragraph 8(i), and the
portion of the Performance Option not constituting a Time-Vested Amount on or
prior to the date of such termination under Paragraph 8(i), will be immediately
forfeited and cancelled on the date of termination.
     (9) If your employment is involuntarily terminated by the Company for Cause
or you voluntarily terminate your employment without Good Reason:
          (i) Time Options which had not become vested and exercisable on or
prior to the date of such termination in accordance with Paragraphs 1, 2, 3 and
4, and the portion of the Performance Option not constituting a Time-Vested
Amount on or prior to the date of such termination under Paragraph 5, above, as
applies, will be immediately forfeited and cancelled on the date of termination;
          (ii) Time Options which had become vested and exercisable on or prior
to the date of such termination, in accordance with Paragraphs 1, 2, 3 and 4
above, as apply, will be exercisable (A) for three months following the date of
termination, except (B) if a voluntary termination without Good Reason occurs on
or after the fourth anniversary of the Effective Date the vested Time Options
will be exercisable for three years following the date of termination; and

 



--------------------------------------------------------------------------------



 



Mr. Julian C. Day
c/o Jed W. Brickner, Esq.
July 6, 2006
Page 7
          (iii) To the extent that the Time-Vested Amount of the Performance
Option is greater than zero, the Performance Option will be exercisable during
the applicable exercise period under Paragraph 9(ii)(A) or (B) only to the
extent that the Performance Vesting Requirement under Paragraph 5 had been
attained on the date of exercise.
     (10) In the event of a Change in Control of the Company, any terms and
conditions of the Termination Protection Agreement to the contrary
notwithstanding:
          (i) If such Change in Control occurs prior to the first anniversary of
the Effective Date, 50% of each Time Option and 50% of the Performance Option
will become immediately vested and exercisable and all unvested Options will be
forfeited and immediately cancelled upon the occurrence of such Change in
Control; and
          (ii) If such Change in Control occurs on or after the first
anniversary of the Effective Date, 100% of the Time Options and 100% of the
Performance Option will become immediately fully vested and exercisable.
     (11) For the purposes of this Attachment A, (i) “Cause” and “Good Reason”
have the meanings defined on Attachment B hereto, and (ii) “Change in Control”
and “Disability” have the meanings defined under the Termination Protection
Agreement for Corporate Executives; provided, for all purposes under this
Attachment A, a “Change in Control” will not occur as a result of any management
buy-out that is led by you.

 



--------------------------------------------------------------------------------



 



Mr. Julian C. Day
c/o Jed W. Brickner, Esq.
July 6, 2006
Page 8
ATTACHMENT B
Definitions
     “Cause” means:
     (i) The Executive is convicted of a felony or of any crime involving moral
turpitude, dishonesty, fraud, theft or financial impropriety; or
     (ii) A reasonable determination by the Committee (as defined under the
Officers Severance Program) that, (A) the Executive has willfully and
continuously failed to perform his duties (other than such failure resulting
from incapacity due to physical or mental illness), after a written demand for
corrected performance is delivered to the Executive which specifically
identifies the manner(s) in which the Executive has not performed his duties and
the Executive’s failure to cure such performance, if curable, within fifteen
(15) days following such demand, (B) the Executive has engaged in illegal
conduct, an act of dishonesty, moral turpitude, dishonesty, fraud, theft,
financial impropriety or gross misconduct in each case injurious to the Company
by more than a de minimis amount, or (C) the Executive has materially violated a
material provision of the Company’s Code of Ethics, Financial Code of Ethics, or
the Executive’s fiduciary duty to the Company.
     “Good Reason” means:
     (i) any significant adverse reduction in the Executive’s annual cash
compensation opportunity expressed in terms of base salary and target annual
bonus which is in effect as of the Effective Date (and as increased from time to
time thereafter), except as part of a general reduction in the total
compensation opportunities of the Company’s senior executives; for purposes of
this definition of Good Reason, a “significant adverse reduction” shall solely
mean a reduction of the Executive’s annual cash compensation opportunity by at
least ten percent (10%) taken at one time or cumulatively after the Effective
Date; or
     (ii) the greater than de minimis reduction or material adverse modification
of the Executive’s authority or duties, such as a substantial diminution or
adverse modification in the Executive’s status or responsibilities, from his
authorities being exercised and duties being performed by the Executive as of
the Effective Date (and as such authorities and duties may be increased from
time to time after the Effective Date).
Notwithstanding the foregoing, any of the circumstances described above may not
serve as a basis for resignation for “Good Reason” by the Executive unless the
Executive has provided written notice to the Company that such circumstance
exists within thirty (30) days of the Executive’s learning of such circumstance
and the Company has failed to cure such circumstance, if curable, within fifteen
(15) days following such notice; and provided further, the Executive did not
previously consent in writing to the action leading to his claim of resignation
for “Good Reason.”

 